DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/21 was filed after the mailing date of the application on 03/29/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 9-12 and 17-20 of the currently examined application (17/215,235) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent 11,219,501. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/215,235: “A surgical virtualization system comprising: an imaging device comprising: a first light source configured to emit light in a first spectral wavelengths in a first structured light pattern; a second light source configured to emit light in a second spectral wavelengths in a second structured light pattern…and augment, an object within the anatomical structure and render a resultant three- dimensional model.“, though it is a slight variation from claim 1 of U.S. Patent 11,219,501: “A surgical visualization system, comprising: a first light source configured to emit a first pattern of structured light at a first wavelength; a second light source configured to emit a second pattern of structured light at a second wavelength, wherein the second wavelength is different than the first wavelength…and generate a three-dimensional digital representation of the anatomical structure including the outer surface contour and the subsurface contour.”, is similar in scope and would provide analogous surgical virtualization of anatomical structures. Table I listed below is provided to show which claims in the current application 17/215,235 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,219,501. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 17/215,235 maps to the independent claim 1 of U.S. Patent 11,219,501.

TABLE 1
Current Application: 17/215,235
Claims  1, 2, 3, 4, 9, 10, 11, 12, 17, 18, 19, 20
U.S. Patent: 11,219,501 
Claims  1, 5, 6, 6, 1,  5,   6,   6,   1,   5,   6,  6


TABLE II
Current Application: 17/215,235 (Claim 1)
U.S. Patent: 11,219,501 (Claim 1)
1.A surgical virtualization system comprising: an imaging device comprising: 
a first light source configured to emit light in a first spectral wavelengths in a first structured light pattern; 
a second light source configured to emit light in a second spectral wavelengths in a second structured light pattern; and

1.A surgical visualization system, comprising: 

a first light source configured to emit a first pattern of structured light at a first wavelength; 
a second light source configured to emit a second pattern of structured light at a second wavelength, wherein the second wavelength is different than the first wavelength;

 a light sensor configured to detect a first structured light pattern and a second structure light pattern of an anatomical structure; a user interface comprising: a user input device; and an output display; a control circuit comprising one or more processors coupled to at least one memory unit; wherein the control circuit is communicably coupled to the one or more imaging devices and the user interface, and 
10	
an image sensor configured to detect the first pattern of structured light and the second pattern of structured light on an anatomical structure; and
wherein the control circuit is configured to: receive, from the imaging device, a first signal corresponding to an anatomical structure, and 


a second signal corresponding to the anatomical structure; identify, from the first and second signal, critical structure within a predetermined proximity of the anatomical structure; 
generate, a three-dimensional model of the anatomical structure and the critical structure; display, the three-dimensional model on the output display; and augment, an object within the anatomical structure and render a resultant three-dimensional model.

a control circuit configured to: 
receive first imaging data from the image sensor, wherein the first imaging data is indicative of an outer surface contour of the anatomical structure from the first pattern of structured light; 
receive second imaging data from the image sensor, wherein the second imaging data is indicative of a subsurface contour of the anatomical structure from the second pattern of structured light; and
generate a three-dimensional digital representation of the anatomical structure including the outer surface contour and the subsurface contour.


Claim Objections
In regards to claims 5-8, 13-16 and 21-24, though prior art von Grunberg et al.(US 2014/0179997) teaches virtual surgical three dimensional endoscope utilized to perform invasive surgical procedures on a surgical robot system (0011 lines 1-7 and 0028 lines 1-8), the prior art fails to teach the limitations of claims 5-8, 13-16 and 21-24. Therefore, claims 5-8, 13-16 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer was filed to overcome the double patenting rejection of independent claims 1, 9 and 17, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649